t c summary opinion united_states tax_court olen w and gwendolyn wilborn petitioners v commissioner of internal revenue respondent docket no 6805-02s filed date olen w and gwendolyn wilborn pro sese john f driscoll for respondent wherry judge this case is before the court on respondent’s motion for summary_judgment under rule the petition was filed pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the instant proceeding arises from a petition for judicial review filed in unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure response to a notice_of_determination concerning collection action s under sec_6320 and or background on date respondent assessed dollar_figure pertaining to petitioners’ federal_income_tax liabilities for the year thereafter on date respondent issued to petitioners separate identical notices of deficiency for the taxable_year the notices reflected a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the notices were sent by certified mail to petitioners at p o box magee mississippi in response to the notices of deficiency petitioners apparently prepared a petition to the tax_court for redetermination they attached to their pleadings in the instant collection case a copy of a petition with respect to the deficiency signed and dated date such a petition however was never in fact filed with this court and no deficiency proceedings were instituted respondent assessed an unpaid balance of dollar_figure with respect to on date on or about date respondent issued to petitioners a final notice - notice_of_intent_to_levy and notice of your right to a hearing with regard to their and taxable years subsequently on date respondent sent to petitioners separate notices of federal_tax_lien filing and your right to a hearing under sec_6320 with respect to the and years petitioners then submitted a form request for a collection_due_process_hearing which was received by respondent on date on the form petitioners checked boxes indicating disagreement with both a filed notice_of_federal_tax_lien and a notice_of_levy seizure they also attached a statement explaining that their reasons for disagreeing included that they were never given the tax_court hearing they requested on date and that they primarily disputed the disallowance in its entirety of dollar_figure claimed in as cost of good sold in response to that portion of petitioners’ request which related to the notice_of_intent_to_levy respondent held a so- called equivalency hearing and on date issued a decision letter concerning equivalent_hearing under sec_6320 and or concluding that the subject levy was an appropriate collection action in response to that portion of petitioners’ request which pertained to the notices of lien filing respondent held a collection_due_process_hearing and sent to petitioners a notice_of_determination concerning collection actions s under sec_6320 and or dated date an attachment to the notice_of_determination explained in relevant part as follows in their protest taxpayer stated that they did not agree with the lien filing because they were never given a tax_court hearing in mobile al as they had requested in a timely filed petition taxpayer provided a copy of the petition that was mailed to the tax_court in their petition taxpayer had disagreed with the audit adjustment to disallow the cost of good sold in its entirety it was decided to give the taxpayer the benefit of a doubt and consider the cost of good sold issue taxpayer provided documentation to substantiate material cost of dollar_figure the snd was revised to reflect the allowance of the cogs this adjustment reduces the amount of tax owed for from dollar_figure to dollar_figure and the penalty associated with the adjustment to be abated is dollar_figure taxpayer was told of the recommendation to reduce the liability for taxpayer-wife had stated several times that she was going to try and borrow some money to pay part of the liability and set the balance on payments a copy of the revised audit report was mailed to taxpayer along with the form taxpayer-wife called to discuss the form and was given two weeks to sign and return the waiver or a determination_letter would be issued from the best information available it appears that all required legal procedures were followed by the internal_revenue_service in issuing the notice_of_federal_tax_lien and advising taxpayer of their appeal right taxpayer had raised the liability issue for one year which was considered the notice_of_federal_tax_lien should not be withdrawn the lien was properly file to secure the government’s priority position this action balances the need for the efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary reproduced literally on date petitioners filed with this court a petition that on its face challenges the notice_of_determination - with respect to the year attached to the petition is an explanation of petitioners’ position which mentions once again the lack of a tax_court proceeding in response to their petition acknowledges that respondent considered and allowed at the collection_due_process_hearing a portion of the disputed cost_of_goods_sold argues that respondent did not consider other issues that petitioners wished to raise such as deductions in for gambling_losses state income taxes and mortgage interest and contends that a levy against petitioners’ current income would indeed be ‘more intrusive than necessary ’ petitioners then allude to several items of real_property and state what the petitioners want is for the levy against current earnings to be delayed until the correct amount of deficit has been determined and until they can sell the property or mortgage it to pay the deficit the attachment also clarifies that petitioners are not challenging any of the dollar_figure alleged to be owed for respondent on date filed a motion to dismiss for lack of jurisdiction as to petitioners’ sec_6330 claim the court granted respondent’s motion on grounds that petitioners’ request for a hearing as to the levy was not timely submitted to respondent within the time period prescribed by statute see sec_6330 116_tc_255 respondent on date filed the instant motion for summary_judgment petitioners were ordered to file any response to this motion on or before date but no such response has been received by the court discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d the court has considered the pleadings and other materials in the record and concludes that there is no genuine justiciable issue of material fact in this case i collection actions--general rules sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability after demand for payment the lien generally arises at the time assessment is made sec_6322 sec_6323 however provides that such lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary files a notice of lien with the appropriate public officials sec_6320 then sets forth procedures applicable to afford protections for taxpayers in lien situations sec_6320 establishes the requirement that the secretary notify in writing the person described in sec_6321 of the filing of a notice of lien under sec_6323 this notice required by sec_6320 must be sent not more than business days after the notice of tax_lien is filed and must advise the taxpayer of the opportunity for administrative review of the matter in the form of a hearing before the internal_revenue_service office of appeals sec_6320 and sec_6320 and c grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer generally to be conducted in accordance with the procedures described in sec_6330 d and e sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a u s district_court in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 ii review of underlying liability petitioners seek to challenge in this proceeding the amount of their underlying tax_liability for the record however makes clear that petitioners received a notice_of_deficiency for identical notices were sent to what respondent alleges and petitioners do not dispute was their last_known_address see sec_6212 that address is the same address as petitioners have indicated to the court should be used for correspondence in connection with this case moreover petitioners in fact received one or both of the statutory notices in time to prepare and sign on date a timely tax_court petition see sec_6213 the reason why this petition was never actually filed with the court is not explained by the record but it is clear that petitioners failed to follow up adequately on their submission to ensure its receipt and filing accordingly because a statutory_notice_of_deficiency for was received by petitioners they are precluded by sec_6330 from challenging their underlying liability for that year in this proceeding furthermore this preclusion mandated by statute is not altered or waived by the fact that the appeals officer chose to consider at the collection hearing matters related to petitioners’ liability see 118_tc_572 petitioners’ contentions regarding items such as deductions for are not properly at issue and cannot be addressed here petitioners have also expressly conceded any challenge to the balance due for we therefore review respondent’s determination solely for abuse_of_discretion iii review for abuse_of_discretion with respect to issues subject_to review in collection proceedings for abuse_of_discretion petitioners have at no time raised a spousal defense nor have they offered any specific concrete collection alternatives although petitioners in their petition generally allude to the possibility of selling or mortgaging real_property they have not proposed any actual plan or arrangements for satisfying their tax_liabilities they also apparently broached at their appeals hearing but failed to follow through on borrowing funds to pay a portion of the debt hence the record does not reveal that respondent inappropriately rejected any bona_fide collection alternative concerning challenges to the appropriateness of collection actions the petition complains about intrusiveness to the extent that this complaint pertains to the levy action the issue is not before us to the extent that the complaint can be interpreted to encompass the lien action we conclude that in light of the absence of any definite collection alternatives the filing of a lien properly balances the competing concerns of efficient collection and intrusiveness as this court has noted in earlier cases rule b states that a petition for review of a collection action shall contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination and that any issue not raised in the assignments of error shall be deemed conceded see 117_tc_183 114_tc_176 accordingly having considered those matters set forth in petitioners’ pleadings the court concludes that respondent’s determination to proceed with collection was not an abuse_of_discretion respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order granting respondent’s motion for summary_judgment and decision for respondent will be entered
